              Case 2:19-cv-01341-MJH Document 80 Filed 09/29/20 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF PENNSYLVANIA



Stewart Abramson, individually and on                Case No. 2:19-cv-01341-MJH
behalf of a class of all persons and entitled
similarly situated,
                                                     FINAL APPROVAL ORDER
                  Plaintiff,

    v.

American Advisors Group, Inc., et al.,

                  Defendants.


         On September 29, 2020, this Court heard the motion for final approval of the class action

settlement and for entry of judgment filed by Plaintiff.1 This Court reviewed: (a) the motion and

the supporting papers, including the Settlement Agreement and Release (“Settlement

Agreement”); (b) any objections filed with or presented to the Court; (c) the Parties’ responses to

any objections; and (d) counsel’s arguments. Based on this review and the findings below, the

Court found good cause to grant the motion.

FINDINGS:

         1.       Upon review of the record, the Court hereby finds that the Settlement Agreement

is, in all respects, fair, adequate, and reasonable and therefore approves it. Among other matters
considered, the Court took into account: (a) the complexity of Plaintiff’s theory of liability; (b)

the arguments raised by American Advisors Group, Inc. (“AAG”) in its pleadings that could

potentially preclude or reduce the recovery by Settlement Class Members; (c) delays in any

award to the Settlement Class that would occur due to further litigation and appellate

proceedings; (d) the amount of discovery that has occurred; (e) the relief provided to the

Settlement Class; (f) the recommendation of the Settlement Agreement by counsel for the



1
  Capitalized terms in this Order, unless otherwise defined, have the same definitions as those
terms in the Settlement Agreement.
               Case 2:19-cv-01341-MJH Document 80 Filed 09/29/20 Page 2 of 8




Parties; and (g) the low number of objectors to the Settlement Agreement, demonstrating that the

Settlement Class has a positive reaction to the proposed settlement.

          2.       The Court also finds that extensive arm’s-length negotiations have taken place, in

good faith, between Settlement Class Counsel and AAG’s Counsel resulting in the Settlement

Agreement. These negotiations were presided over by an experienced mediator.

          3.       The Settlement Agreement provides substantial value to the Settlement Class in

the form of cash payments.

          4.       Notice was provided to Class Members in compliance with Section 4 of the

Settlement Agreement, due process, and Rule 23 of the Federal Rules of Civil Procedure. The

notice: (i) fully and accurately informed Settlement Class Members about the lawsuit and

settlement; (ii) provided sufficient information so that Settlement Class Members could decide

whether to accept the benefits offered, opt-out and pursue their own remedies, or object to the

settlement; (iii) provided procedures for Class Members to file written objections to the proposed

settlement, to appear at the hearing, and to state objections to the proposed settlement; and (iv)

provided the time, date, and place of the final fairness hearing.

          5.       AAG filed a copy of the notice it gave on May 13, 2020, pursuant to 28 U.S.C.

§ 1715(b), and the notice complies with the requirements of 28 U.S.C. § 1715(b).

          6.       Plaintiff and Settlement Class Counsel have fairly and adequately protected the

Settlement Class’ interests, and the Parties have adequately performed their obligations under the

Settlement Agreement.

          7.       For the reasons stated in the Preliminary Approval Order, and having found

nothing in any submitted objections that would disturb these previous findings, this Court finds

and determines that the proposed Class, as defined below, meets all of the legal requirements for

class certification, for settlement purposes only, under Federal Rule of Civil Procedure 23 (a) and

(b)(3).

          8.       An award of $1,179,440.25 for a Fees, Costs, and Expenses Award to Settlement

Class Counsel is fair and reasonable in light of the nature of this case, Settlement Class


                                                   2
            Case 2:19-cv-01341-MJH Document 80 Filed 09/29/20 Page 3 of 8




Counsel’s experience and efforts in prosecuting this Action, and the benefits obtained for the

Settlement Class.

       9.         A Service Payment to Plaintiff of $3 5 0 0 is fair and reasonable in light of: (a)

Plaintiff’s risks (including financial, professional, and emotional) in commencing this Action; (b)

the time and effort spent by Plaintiff in litigating this Action; and (c) Plaintiff’s public interest

service.

       10.        Reimbursement of $336,416.08 to the Settlement Administrator is fair and

reasonable to compensate it for the provision of notice to the Settlement Class and administering

the Settlement.

IT IS ORDERED THAT:

       11.      Class Members. The Settlement Class is certified as a class of all persons in the

United States who were a regular user or subscriber to numbers assigned to wireless carriers to

which a call was made or attempted by AAG, either directly or by Complete Business Marketing

Company, LLC DBA Exclusive Prospect (“EP”) for the benefit of AAG, using any automated

telephone dialing system or artificial or prerecorded voice message, or a regular user or

subscriber to phone numbers that were not assigned to wireless carriers to which a call was made

or attempted by AAG, either directly or by EP for the benefit of AAG, from January 1, 2017 to

May 1, 2020. Excluded from the Class are the Court, the officers and directors of AAG, and

persons who timely and validly requested exclusion from the Settlement Class. The Class Period

is from January 1, 2017 through May 1, 2020.

       12.      Binding Effect of Order. This Order applies to all claims or causes of action

settled under the Settlement Agreement and binds all Settlement Class Members, including those

who did not properly request exclusion under paragraph 13 of the Preliminary Approval Order.

This Order does not bind persons who filed timely and valid requests for exclusion. Attached as

Exhibit A is a list of persons who properly requested to be excluded from the settlement.

       13.      Release. Plaintiff and all Settlement Class Members who did not properly request

exclusion are: (1) deemed to have released and discharged AAG from all claims arising out of or


                                                  3
          Case 2:19-cv-01341-MJH Document 80 Filed 09/29/20 Page 4 of 8




asserted in the Action and all claims released under the Settlement Agreement; and (2) barred

and permanently enjoined from asserting, instituting, or prosecuting, either directly or indirectly,

these claims. The full terms of the release described in this paragraph are set forth in Sections

2.2.1 and 2.2.2 of the Settlement Agreement and are specifically incorporated herein by this

reference.

       14.     Class Relief. AAG is directed to provide the Settlement Fund to the Settlement

Administrator according to the terms and timeline stated in the Settlement Agreement. The

Settlement Administrator is further directed to issue payments to each Settlement Class Member

who submitted a valid and timely Claim Form (i.e., each Authorized Claimant) according to the

terms and timeline stated in the Settlement Agreement.

       15.     Fees, Costs, and Expenses Award. Settlement Class Counsel are awarded

$1,179,440.25 from the Settlement Fund in fees and costs. Payment shall be made pursuant to

the manner and timeline stated in Section 3 of the Settlement Agreement.

       16.      Service Payment. Plaintiff is awarded $3500 from the Settlement Fund as an

individual settlement award. Payment shall be made pursuant to the manner and timeline stated

in Section 3 of the Settlement Agreement.

       17.     Settlement Administrator Expenses. The Settlement Administrator is awarded

$336,416.08 from the Settlement Fund.
       18.     Cy Pres Distribution. Pursuant to Paragraphs 3.5, 3.6, and 3.8 of the Settlement

Agreement, any unpaid portion of the Settlement Fund shall be paid to Electronic Privacy

Information Center.

       19.     Miscellaneous. No person or entity shall have any claim against AAG, AAG’s

Counsel, Plaintiff, the Settlement Class Members, Settlement Class Counsel, or the Settlement

Administrator based on distributions and payments made in accordance with the Agreement.

       20.     Court’s Jurisdiction. Pursuant to the Parties’ request, the Court will retain

jurisdiction over this Action and the Parties for all purposes related to this settlement.




                                                  4
        Case 2:19-cv-01341-MJH Document 80 Filed 09/29/20 Page 5 of 8




SO ORDERED this29th        September 2020.
                ___ day of ________,


                                             _______________________________________
                                             THE HONORABLE MARILYN J. HORAN
                                             UNITED STATES DISTRICT COURT




                                         5
Case 2:19-cv-01341-MJH Document 80 Filed 09/29/20 Page 6 of 8




               EXHIBIT A
Case 2:19-cv-01341-MJH Document 80 Filed 09/29/20 Page 7 of 8




   ABRAMSON v AMERICAN ADVISORS GROUP, et al.



                          EXCLUSION LIST
            ClaimID       Last Name           First Name
         10444861101   ALLAR          DAVID
         10736487601   ARMSTRONG      GEORGE
         10008139301   BEAVIN         SHARON
         10516471901   BUEHL          DIANA
         10742160401   CADDELL        WAYNE
         10964606001   CARLSON        RITA
         10443151901   CHILDS         BARBARA
         10159365001   COLLINS        LUE
         11253197001   CONDON         DIANA
         10240782401   CORRIGAN       GLADEAN
         10952355601   DAVID          KATHLEEN
         10570571801   DAVIN          JOHN
         10448314301   EGLIT          BESSIE
         10191770301   EHRHARDT       FRED
         10022781801   FITZGERALD     WANDA
         10040250101   FRANCIS        JOANNA
         11134237501   GIPSON         JUNE
         10146538501   GONDAL         MARK
         11047453301   GULLEY         SANDRA
         10593720401   HAM            EARLA
         10486512001   HARDY          AUDREY
         10589155101   JOHNSON        JAMES
         10092044501   KOWALIK        VIRGINIA
         10510509001   LEWIS          JENIFER
         10624388301   LEWIS          RICHARD
         10066704101   LINGENFELTER   MARK
         10049046301   LYONS          PAMA
         10067544001   MICHEL         ROBERT
         10272610301   MISKO          MARIANNA
         11089959301   MORENO         DIANE
         10042160001   NEWTON         WILLIAM
         10088513501   NOLL           BARRY
         10427994101   OSANO          ELISA
Case 2:19-cv-01341-MJH Document 80 Filed 09/29/20 Page 8 of 8




                          EXCLUSION LIST
            ClaimID       Last Name          First Name
         10165845001   OWENS          JEFFRY
         10463371201   PARIS          JOAN
         10443580001   PENNINGTON     DONNA
         10433551801   PETERSEN       JOHN
         10086242101   RASHEED        KISMET
         10879893801   ROY            MARK
         10183737901   RUNNELS        BRUCE
         11237367701   SARACSON       FLORENCE
         11217350001   SEEDS          GEORGE
         10241856101   STAUDT         EDWARD
         10188624001   SUZUKI         LORI
         11021947801   THOMPSON       JOHN
         10027459601   WILLIAMS       EMMA
         10596837701   WILLIAMSON     NAOMI
         11112707501   WOLLACK        RICHARD
         10287370701   ZEER           TONY
